Citation Nr: 9918565	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  97-17 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a temporary total rating for a period of 
convalescence following a surgical procedure in August 1994 
to correct de Quervain's tendinitis of the left wrist, 
pursuant to 38 C.F.R. § 4.30 (1998).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968, from October 1969 to May 1986, and from 
December 1990 to October 1992.  

The appeal arises from the  September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine, denying benefits under 38 C.F.R. § 4.30 
(1998), for convalescence following left wrist surgery in 
August 1994.

 
REMAND

The veteran contends, in effect, that his de Quervain's 
tendinitis of the left wrist, for which he was operated on in 
August 1994 and for which he required six weeks of 
convalescence, was causally related to his service-connected 
degenerative joint disease of multiple joints.  Accordingly, 
he contends that he is entitled to a temporary total rating 
for a period of convalescence following that surgery, 
pursuant to 38 C.F.R. § 4.30.  

The veteran's contentions regarding his claim for a temporary 
total rating for convalescence under 38 C.F.R. § 4.30, 
specifically those contentions within his October 1994 notice 
of disagreement with the September 1994 RO decision herein 
appealed, present a claim for service connection for de 
Quervain's tendinitis of the left wrist secondary to his 
service-connected degenerative joint disease of multiple 
joints.  That claim for secondary service connection is 
inextricably intertwined with the 38 C.F.R. § 4.30 
convalescence claim herein appealed, and accordingly must be 
adjudicated prior to the Board's adjudication of the 
convalescence claim.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has held that a claim 
which is inextricably-intertwined with another claim which 
remains undecided and pending before the VA must be 
adjudicated prior to a final order on the pending claim.  
Harris v. Derwinski, 1 Vet.App. 180 (1991). 

An adverse finding by the Board on matters not considered by 
the RO based on statutes, regulations or analyses which were 
not considered by the RO raise an issue concerning whether 
the appellant's procedural rights to notice, to a hearing, 
and to submit evidence have been abridged.  There is also the 
VA's statutory duty to assist the appellant.  Bernard v. 
Brown, 4 Vet.App. 384 (1993).

The Board has further noted that VA X-rays in November 1996 
revealed degenerative joint disease in the left wrist, the 
left thumb, and possibly the right thumb.  On VA examination 
in March 1998, X-rays were noted to have revealed 
degenerative arthritis of the left thumb and right thumb.  

The August 1998 the RO granted service connection for 
degenerative arthritis of the right thumb and left thumb and 
assigned 10 percent ratings for each disorder.  The August 
1998 rating action did not specifically address the left 
wrist.  Inasmuch as the service connected degenerative joint 
disease, multiple joints, is now shown to involve the same 
joint (the left wrist) which was the subject of the August 
1994 surgery, a serious question is presented as to whether 
such degenerative arthritis caused or aggravated the disorder 
which was the subject of left wrist surgery in August 1994.

Accordingly, the Board finds that the following additional 
development is warranted: 

1.  The veteran should be accorded a 
current VA examination to ascertain the 
nature and extent of all current left 
wrist pathology.  The claims folder must 
be made available to the examining 
physician prior to the examination so 
that he may review all pertinent clinical 
records.  He must state in the 
examination report that the claims folder 
has been reviewed.  All clinical findings 
should be reported in detail.  At the 
conclusion of the examination the 
physician should respond to the following 
questions:  (1) did degenerative 
arthritis of the left wrist cause de 
Quervain's tendinitis of the left wrist 
which was the subject of surgery in 
August 1994; (2) did degenerative 
arthritis of the left wrist result in an 
increase in severity of the de Quervain's 
tendinitis of the left wrist, which was 
the subject of surgery in August 1994; 
(3) did the August 1994 left wrist 
surgery require post surgical 
convalescence, and if so, for how long a 
period of time.

2.  The RO should appropriately 
adjudicate the veteran's claim for 
service connection for de Quervain's 
tendinitis of the left wrist as secondary 
to degenerative joint disease of multiple 
joints, including degenerative joint 
disease of the left wrist. 

2.  Thereafter, the RO should 
readjudicate the veteran's claim for a 
temporary total rating for post surgical 
convalescence, pursuant to 38 C.F.R. 
§ 4.30 following an August 1994 surgery 
to correct de Quervain's tendinitis of 
the left wrist. 

If the determination remains adverse to the veteran, he and 
his representative should be provided a supplemental 
statement of the case which includes a summary of additional 
evidence submitted, any additional applicable laws and 
regulations, and the reasons for the decision.  The veteran 
and his representative should then be afforded the applicable 
time to respond.  Thereafter, the case should be returned to 
the Board after compliance with all appropriate appellate 
procedure.  No action is required of the veteran until he is 
further notified.  The purpose of this remand is to procure 
clarifying data and to ensure due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



